DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/13/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2021, 3/13/2020 and 8/5/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant's election of Group 1 (claims 1-10) in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 11-15 are withdrawn from further 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “a light shielding layer covering a surface of the third optical element that is in contact with neither the first optical element nor the second optical element” (line 6-7) is vague and renders the claims indefinite. Instant specification disclosure teaches that a light shielding layer (fig. 1A-B, 14) covering a side surface of the third optical element (fig. 1A-B, 13); and the light shielding layer (fig. 1A-B, 14) is also in contact with side surfaces of the first optical element and the second optical element (fig. 1A-B, 11, 12, 14). The third optical element is in contact with the first optical element and the second optical element (fig. 1A-B, 11, 12, 13). Hence, the cited claim term appears not teaching in instant specification disclosure.

Claims 2-8 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.
Claims 9 and 10 have the undefined issues (line 9-10 in claim 9; line 12-13 in claim10) same as that of claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maetaki (US 20150097109) in the view of Shimizu (US 20170363836).

Regarding Claim 1, Maetaki teaches a cemented lens (abstract; figs. 1 and 2) comprising: 

a first optical element (fig. 2, L1); 
a second optical element (fig. 1, L2); 


a light shielding layer covering a surface of the third optical element that is in contact with neither optical surfaces of the first optical element nor optical surfaces of the second optical element (fig. 2, L1, L2, NL1, 6 - light shielding layer which covers a side surface of NL1).

Maetaki also teaches that a lens elements of the cemented lens is used in a lens imaging system (fig. 11, B4 and fig. 13, 21).

But Maetaki does not specifically disclose that a lens imaging system wherein a porous layer covering lens elements. 

However, Shimizu teaches a lens system (abstract; fig. 3), wherein a porous layer covering lens elements (fig. 3, L1-L4—lens element; 42 - porous layer 42; ¶[0043], line 1-10, The hollow structure 41 has a porous layer 42 on its inside (cavity); The porous layer 42 is formed of, for example, a sponge, porous ceramics, or the like);



Regarding Claim 2, Maetaki - Shimizu combination teaches that the cemented lens according to claim 1, wherein the porous layer has a communication hole structure (¶[0043], line 1-10, The hollow structure 41 has a porous layer 42 on its inside (cavity); The porous layer 42 is formed of, for example, a sponge, porous ceramics, or the like, as disclosed in Shimizu).
 
Regarding Claim 9, Maetaki teaches an optical system (abstract; fig. 11 and fig. 13) comprising: 

a casing cylinder (fig. 13, 21); and 
a cemented lens being disposed inside the casing cylinder (fig. 11, B4 and fig. 13, 21), 

wherein the cemented lens (figs. 1 and 2) comprising: 
a first optical element (fig. 2, L1); 

a third optical element sandwiched between the first optical element and the second optical element (fig. 2, NL1), the third optical element containing resin (¶[0049], line 1-11,  The third optical member NL1 is formed on one surface ( convex surface) of the first optical member L1. The second optical member L2 is cemented onto the resin layer NL1 with a UV curable bonding material S1 (Nd =l .633));

a light shielding layer covering a surface of the third optical element that is in contact with neither optical surfaces of the first optical element nor optical surfaces of the second optical element (fig. 2, L1, L2, NL1, 6 - light shielding layer which covers a side surface of NL1).

Maetaki also teaches that a lens elements of the cemented lens is used in a lens imaging system (fig. 11, B4 and fig. 13, 21).

But Maetaki does not specifically disclose that a lens imaging system wherein a porous layer covering lens elements. 

However, Shimizu teaches a lens system (abstract; fig. 3) comprising: a casing cylinder (fig. 3, 36); and lens elements being disposed inside the casing cylinder (fig. 3, L1-L5, 36); wherein a porous layer covering lens elements (fig. 3, L1-L4—lens element; 42 - porous layer 42; ¶[0043], line 1-10, The hollow structure 41 has a porous layer 42 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki by the lens system of Shimizu to have a porous layer cover at least a part of lens elements of cemented lenses, for the purpose of providing of a lens system wherein a temperature distribution in the circumferential direction of the lens barrel becomes uniform, and deterioration in performance of the projected image is suppressed (abstract, line 1-15).

Regarding Claim 10, Maetaki teaches an optical apparatus system (abstract; fig. 11 and fig. 13) comprising: 
an optical system (fig. 11, B4 and fig. 13, 21); and 
an image sensor configured to receive light incident via the optical system (fig. 13, 22), 

wherein the optical system (fig. 11 and fig. 13) comprising: 

a casing cylinder (fig. 13, 21); and 
a cemented lens being disposed inside the casing cylinder (fig. 11, B4 and fig. 13, 21),


a first optical element (fig. 2, L1); 
a second optical element (fig. 1, L2); 
a third optical element sandwiched between the first optical element and the second optical element (fig. 2, NL1), the third optical element containing resin (¶[0049], line 1-11,  The third optical member NL1 is formed on one surface ( convex surface) of the first optical member L1. The second optical member L2 is cemented onto the resin layer NL1 with a UV curable bonding material S1 (Nd =l .633));

a light shielding layer covering a surface of the third optical element that is in contact with neither optical surfaces of the first optical element nor optical surfaces of the second optical element (fig. 2, L1, L2, NL1, 6 - light shielding layer which covers a side surface of NL1).

Maetaki also teaches that a lens elements of the cemented lens is used in a lens imaging system (fig. 11, B4 and fig. 13, 21).

But Maetaki does not specifically disclose that a lens imaging system wherein a porous layer covering lens elements. 

However, Shimizu teaches a lens system (abstract; fig. 3) comprising: a casing cylinder (fig. 3, 36); and lens elements being disposed inside the casing cylinder (fig. 3, L1-L5, 36); wherein a porous layer covering lens elements (fig. 3, L1-L4—lens element; 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki by the lens system of Shimizu to have a porous layer cover at least a part of lens elements of cemented lenses, for the purpose of providing of a lens system wherein a temperature distribution in the circumferential direction of the lens barrel becomes uniform, and deterioration in performance of the projected image is suppressed (abstract, line 1-15).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maetaki (US 20150097109) in the view of Shimizu (US 20170363836), further in the view of Nakayama et al (US 20170073524).

Regarding Claim 3, Maetaki - Shimizu combination discloses as set forth above but does not specifically disclose that the cemented lens according to claim 2, wherein the porous layer is a layer containing a silica particle.

However, Nakayama teaches an optical member comprising a porous layer (fig. 1, 3-- porous layer; abstract, line 1-8, includes a porous layer at the surface), wherein 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki - Shimizu combination by the optical member of Nakayama for the purpose of providing of an optical member having good optical properties and antifouling property. (¶[0313], line 1-2).
  
Regarding Claim 4, Maetaki – Shimizu- Nakayama combination teaches that the cemented lens according to claim 3, wherein the silica particle includes a chainlike silica particle (¶[0044], line 1-4, The porous layer 3 contains chainlike silicon oxide particles 5 and a binder 6, as disclosed in Nakayama).
  
Regarding Claim 5, Maetaki – Shimizu- Nakayama combination teaches that the cemented lens according to claim 4, wherein a thickness of the porous layer on the light shielding layer is 0.4 µm or more and 10 µm or less (fig. 3, 42 - porous layer 42; ¶[0043], line 1-10, The hollow structure 41 has a porous layer 42 on its inside (cavity), as disclosed in Shimizu; --the thickness of the porous layer may be 0.4 µm or more and 10 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).
  

  
Regarding Claim 7, Maetaki – Shimizu- Nakayama combination teaches that the cemented lens according to claim 4, wherein a fluorine compound or silicon is attached to a surface of the porous layer (¶[0072], line 1-10, the ratio of the fluorine concentration at the surface of the porous layer 3 containing the fluororesin 7 to the fluorine concentration….), and a contact angle of the surface with respect to water is 80 degrees or larger (¶[0074], line 1-3, the contact angle of water with the surface of the porous layer 3 is in the range of 100° to 130°, more advantageously in the range of 110° to 120°, as disclosed in Nakayama).
  
Regarding Claim 8, Maetaki – Shimizu- Nakayama combination teaches that the cemented lens according to claim 4, wherein the porous layer covers a light incident surface of the cemented lens (¶[0012], line 1-8, The antireflection film includes a porous layer at the surface; ¶[0013], line 1-7, an optical member including a substrate and an antireflection film having a surface defined by a porous layer, as disclosed in Nakayama).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:     
(a) Yamamoto et al (US 20150022894) is cited for the teaching a light-shielding film formed on a cemented lens (fig. 1; ¶[0075]; ¶[0075] and ¶[0080]).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872